Citation Nr: 0508788	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from May 1964 to May 1966, including service in Vietnam from 
September 1965 to May 1966.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma that, in part, 
denied the appellant's claim of entitlement to service 
connection for hearing loss.  The appellant is also appealing 
a September 2001 RO rating decision that denied his claim of 
entitlement to service connection for a post-traumatic stress 
disorder.  

The appellant has expressed disagreement with a November 2003 
rating decision that, in part, granted service connection for 
tinnitus; he disagrees with the assigned effective date for 
that grant of service connection.  The claims file does not 
contain any Statement of the Case (SOC) issued in response to 
the appellant's August 2004 Notice of Disagreement (NOD).  
The Board must therefore remand that issue for the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).  That issue has not been included on the title page 
of this decision because, absent a substantive appeal, the 
Board does not have jurisdiction.  Bernard v. Brown, 4 Vet. 
App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).

The claim to reopen is also addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant submitted a VA Form 21-526 in April 1967; he 
did not report any problems with hearing loss.  The appellant 
submitted another VA Form 21-526 in March 1986, and again, he 
did not report any hearing loss.  In September 1994, the 
appellant submitted a written statement that was accepted by 
the RO as a claim for bilateral hearing loss, among others.

The appellant's service entrance examination was conducted in 
May 1964, and the puretone threshold results for each ear, in 
decibels and converted from ASA units to ISO (ANSI) units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5
5
N/A
0
LEFT
15
5
10
N/A
0

The appellant was tested at the time of his separation 
examination in May 1966.  The puretone threshold results for 
each ear, in decibels and converted from ASA units to ISO 
(ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
5
LEFT
15
10
10
NA
5

The appellant underwent a VA audiometric examination in 
August 2003.  The appellant reported exposure without ear 
protection to machine gun fire and napalm bomb explosions.  
This examination also included audiometric testing.  The pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
30
LEFT
10
10
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in August 2003, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level of 40 decibels or 
greater, or three levels greater than 25 decibels, or a 
speech recognition score less than 94 percent.  Likewise, the 
appellant's hearing in his left ear does not demonstrate any 
pertinent level of 40 decibels or greater, or three levels 
greater than 25 decibels, or a speech recognition score less 
than 94 percent.  Accordingly, there is no evidence that the 
appellant currently has any right or left hearing loss 
disability that meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Therefore, the appellant's claim for service-
connected disability benefits for hearing loss cannot be 
granted.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for 
hearing loss.  As such, the evidence is insufficient to 
support a grant of service connection for hearing loss.  
Because the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in January 2003 in which he 
was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the 
August 2002 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to service connection.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an audiometric 
examination.  The appellant was informed about VA's duty to 
assist and what kinds of evidence the RO would help obtain in 
a letter sent by the RO in January 2003.  The appellant did 
not provide any information to VA concerning hearing loss 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  Therefore, there is no 
unmet duty to assist.


ORDER

Service connection for hearing loss is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded to the RO for action as described 
below.

The Board notes that, after the veteran received notice of a 
November 2003 rating decision that, in part, granted service 
connection for tinnitus, the veteran's representative voiced 
disagreement with the effective date assigned for the award.  
Evidence of record reflects that the veteran's representative 
filed a statement in August 2004 wherein he disagreed with 
the effective date.  Nevertheless, the RO has not yet issued 
an SOC on this issue.  In situations such as this, where the 
veteran has filed a notice of disagreement, but no SOC has 
been issued, the Court has held that the Board should remand 
the matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Turning to the appellant's claim to reopen, review of the 
evidence of record reveals that the appellant has reported 
that he was treated for PTSD at VA facilities beginning in 
1991.  It also appears that the appellant had been treated in 
a VA mental health clinic prior to 1991.  However, the 
evidence of record does not include the records for this 
treatment.  

In addition, the evidence of record indicates that the 
appellant has received counseling at a Vet Center.  The 
complete Vet Center records do not appear to be of record.

Given the information described above, it seems that the 
evidence of record does not contain all pertinent VA 
treatment records.  In this regard, the Board notes that 
records generated by VA facilities that may have an effect on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA 
must obtain these outstanding VA records, which may well 
contain significant medical findings and conclusions relative 
to the veteran's claim.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2004).  In 
addition, the appellant has provided VA information 
concerning pertinent Vet Center medical records.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, these VA and Vet Center medical records should 
be obtained.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In regard to the appellant's claimed stressors, the RO did 
attempt to verify the stressor incidents described by the 
appellant by contacting the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) in October 2002.  However, the RO used the wrong unit 
designation for the appellant.  The April 2003 response from 
USASCRUR indicated that more specific information was needed 
to perform research on the alleged stressors.  It appears 
that no further action was taken by the RO.

In an April 1993 letter, the ESG informed the RO of various 
relevant documents associated with the First Infantry 
Division and how they could obtain copies.  In addition, ESG 
informed the RO that company and battalion level records 
could be obtained from the National Archives and Records 
Administration (NARA).  There is no indication that the RO 
followed up on these possible sources of evidence.  The Board 
also notes that morning reports can be obtained from the NPRC 
for designated periods of 90 days or less.

The appellant has identified enemy attacks as a stressor.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The record currently does not contain specific 
information from the appellant concerning rocket or mortar 
attacks.  The record does reflect that the appellant has 
reported that he acted as a machine gunner, that the enemy 
attacked the base at Lai Khe and that he guarded convoys from 
Lai Khe to Ben Cat in which trucks were blown up.  The 
appellant has also reported the death of a soldier named 
Green.  

The appellant should be offered an opportunity to provide 
additional specific information that would permit further 
search regarding stressors.  The appellant should be asked if 
he has remembered any more details, particularly the date 
when he experienced enemy attacks or rocket or mortar attacks 
or the names of individuals wounded or killed, and he should 
be reminded that he can also provide "buddy statements" 
that include more particular details.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2004) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the veteran of the information and 
evidence yet needed to substantiate his 
PTSD claim and of what part of such 
evidence he should obtain, including more 
detailed information regarding stressors, 
and what part the RO will yet attempt to 
obtain on his behalf, including VA 
records.  He should also be told to 
provide any evidence in his possession 
pertinent to his PTSD claim.  38 C.F.R. 
§ 3.159 (2004).

2.  The RO should take appropriate steps 
to secure the rest of the appellant's 
service personnel records, including his 
Army performance evaluation reports in 
order to ascertain his actual duties 
while he was in Vietnam.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the appellant 
and afford him opportunity to provide 
more information regarding names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with evaluation or treatment 
for PTSD.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
if not already of record.  In particular, 
the RO should obtain all mental health 
clinic records and all PTS Recovery 
Program records from the VAMC in Oklahoma 
City from 1986 to the present.  The RO 
should also obtain all Vet Center mental 
health treatment records.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  The RO should also give the veteran 
opportunity to provide any additional 
details concerning stressors, 
particularly 90-day periods in which he 
experienced mortar or rocket attacks and 
the names of individuals wounded or 
killed, who he may have remembered.  He 
should also be reminded that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  All of these 
statements should include specific 
details about the events, such as dates, 
places, and names of individuals involved 
in the events.  The appellant should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

5.  The RO should contact the NPRC and 
the Director, National Archives and 
Records Administration (NARA), as 
appropriate, and request copies of the 
pertinent morning reports, operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the appellant's unit in 
Vietnam (HHC 2/2 Infantry) that would 
provide information about the events 
related by the appellant, to include 
inquiry into a casualty named Green or 
Greene.  When this information has been 
obtained, it, together with the stressor 
information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification.  The USASCRUR 
should be asked to specifically address 
each of the appellant's contentions 
regarding his unit and whether he would 
have been subjected to enemy attacks, 
including rocket attacks and/or mortar 
attacks with that unit, whether on base 
or on a convoy.

6.  Thereafter, if new and material 
evidence has been received, the RO should 
arrange for a VA psychiatric examination 
of the appellant to determine whether 
PTSD is present, and, if so, whether it 
is linked to any inservice stressor(s) or 
combat experience.  The entire claims 
file must be reviewed by the VA examiner 
in conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arriving at a diagnosis.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the "stressor(s)" that 
caused the disorder, and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
also describe which stressors the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically 
explained.

7.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
PTSD claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.304; Pentecost v. Principi, 
16 Vet. App. 124 (2002); Cohen v. Brown, 
10 Vet. App. 128 (1997); and VAOPGCPREC 
12-99 (O.G.C. Prec. 12-99).  All relevant 
evidence of record should be addressed.  
The SSOC should also note that the 
veteran's claim has previously been 
denied and that new and material evidence 
is required to reopen it.  The provisions 
of 38 C.F.R. § 3.156 (2001) should be 
included.  The appropriate period of time 
should be allowed for response.

8.  The RO should re-examine the 
effective date issue addressed by the 
August 2004 brief.  If no additional 
development is required, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2004), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, then the earlier effective date 
issue should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


